 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Alexander Comer

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:19-cr-008-APG-CWH

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   ALEXANDER COMER,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Alexander Comer, that the
21   Sentencing Hearing currently scheduled on August 1, 2019 at 11:00 a.m., be vacated and
22   continued to a date and time convenient to the Court, but no sooner than August 8, 2019.
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel will be out of the office for the currently scheduled sentencing
25   hearing. Additionally, defense counsel anticipates needing additional time to review the
26   presentence investigation report with Mr. Comer. It has not yet been disclosed by probation.
 1        2.     The defendant is in custody and does not oppose a continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the sentencing hearing.
 4        DATED this 20th day of June, 2019.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8       /s/ Raquel Lazo                                /s/ Christopher Burton
     By_____________________________                By_____________________________
 9   RAQUEL LAZO                                    CHRISTOPHER BURTON
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-008-APG-CWH
 4
                   Plaintiff,                                       ORDER
 5
            v.
 6
     ALEXANDER COMER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Thursday, August 1, 2019 at 11:00 a.m., be vacated and continued to Thursday, August 22,

12   2019 at the hour of 2:30 p.m. in Courtroom 6C.

13                       21st day of June, 2019.
            DATED this _______

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
